Citation Nr: 0730376	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  98-14 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for arthritis of the right knee.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for lateral patellar subluxation and instability of 
the right knee.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for overuse syndrome of the left knee.   

4.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative joint disease of the left knee.  





REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran had active service from January 1954 to September 
1957.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that denied entitlement to increased 
ratings for the service-connected right and left knee 
disabilities.  In January 2000, the Board remanded the case 
to the RO for additional development.  In an October 2000 
rating decision, the RO denied entitlement to higher ratings 
for traumatic arthritis of the right knee and overuse 
syndrome of the left knee.  The RO assigned a separate 10 
percent rating for lateral patellar subluxation and 
instability of the right knee from January 26, 1998 and a 
separate 10 percent rating for degenerative joint disease of 
the left knee from January 26, 1998.  

In a decision dated in June 2002, the Board denied 
entitlement to higher ratings for the left and right knee 
disabilities.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an Order dated in May 2003, the Court granted a 
Joint Motion for Remand and vacated the Board's decision.  
The case was subsequently returned to the Board.  

In February 2004 and September 2006, the Board remanded this 
matter to the RO for additional development.  

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in April 2007.  A 
transcript of the hearing is associated with the veteran's 
claims folder.  The veteran submitted additional pertinent 
evidence at the hearing.  The veteran waived consideration by 
the agency of original jurisdiction pursuant to 38 C.F.R. § 
20.1304.  See the April 2007 statement by the veteran.  
Therefore, the Board finds that the solicitation of a waiver 
and/or remand for the RO's initial consideration of this 
evidence is not required.  38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  The service-connected arthritis of the right knee is 
principally manifested by complaints of pain with objective 
findings of full range of extension, limitation of flexion 
from 92 to 130 degrees, crepitus and pain with motion, and 
Magnetic Resonance Imaging (MRI) evidence of degenerative 
joint disease, without objective evidence of locking, 
ankylosis, or dislocation.     

2.  The service-connected lateral patellar subluxation and 
instability of the right knee is principally manifested by 
slight impairment without objective evidence of moderate or 
severe impairment.      

3.  The service-connected degenerative joint disease of the 
left knee is principally manifested by complaints of pain 
with objective findings of full range of extension, 
limitation of flexion from 114 to 130 degrees, crepitus and 
pain with motion, and x-ray evidence of degenerative joint 
disease, without objective evidence of locking, ankylosis, or 
dislocation.     

4.  The service-connected overuse syndrome of the left knee 
is principally manifested by slight impairment without 
objective evidence of moderate or severe impairment.      


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for the service-connected arthritis of the right knee 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5256, 5258, 5259, 5260, 5261 (2007). 

2.  The criteria for a disability evaluation in excess of 10 
percent for the service-connected lateral patellar 
subluxation and instability of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257 (2007). 

3.  The criteria for a disability evaluation in excess of 10 
percent for the service-connected degenerative joint disease 
of the left knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5256, 5258, 5259, 5260, 5261 (2007). 

4.  The criteria for a disability evaluation in excess of 10 
percent for the service-connected overuse syndrome of the 
left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.   

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Arthritis due to trauma is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.


Rating Knee Disabilities

Under Diagnostic Code 5257 (other impairment of the knee), a 
10 percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5258, dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.   

Removal of the semilunar cartilage, if symptomatic, is rated 
as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5259. 

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-
97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned. 

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension).  Where a veteran has 
both a limitation of flexion, and limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg. 




Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 


Analysis

Initially, the Board finds that the issues on appeal include 
entitlement to a disability evaluation in excess of 10 
percent for overuse syndrome of the left knee, entitlement to 
a disability evaluation in excess of 10 percent for 
degenerative joint disease of the left knee, entitlement to a 
disability evaluation in excess of 10 percent for arthritis 
of the right knee, and entitlement to a disability evaluation 
in excess of 10 percent for lateral patellar subluxation and 
instability of the right knee.  Pursuant to VAOPGCPREC 23-97 
(1997) and VAOPGCPREC 9-98 (1998), a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5260 and 5261 and Diagnostic 
Code 5257.  Thus, since the veteran has argued that he is 
entitled to higher ratings for the  right and left knee 
disabilities, the Board must consider whether higher ratings 
are warranted for the arthritis of the left and right knees 
in addition to whether higher ratings are warranted for 
instability of the knees under Diagnostic Code 5257.   



Entitlement to disability evaluations in excess of 10 percent 
for arthritis and lateral patellar subluxation and 
instability of the right knee. 

Service connection for osteochondritis dissecans of the right 
knee was granted in July 1958.  A zero percent rating was 
assigned from September 28, 1957.  In a January 1973 rating 
decision, the service-connected right knee disability was 
recharacterized as traumatic arthritic changes of the right 
knee and a 10 percent rating was assigned from July 20, 1972.  
Since the 10 percent rating has been in effect for more than 
20 years, the evaluation is protected, by law, against 
reduction.  38 C.F.R. § 3.951 (2006).  In an October 2000 
rating decision, a separate 10 percent rating was assigned 
for lateral patellar subluxation and instability of the right 
knee from January 26, 1998.  

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent for the 
service-connected right knee arthritis under Diagnostic Codes 
5010 and 5260.  Arthritis due to trauma is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. 

The record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 10 
percent for the right knee disability under Diagnostic Code 
5260, limitation of flexion of the leg.  The medical evidence 
demonstrates that upon VA examination in April 2000, flexion 
of the right knee was to 92 degrees.  A February 2001 VA 
orthopedic clinic record indicates that flexion of the right 
knee was to 120 degrees.  An October 2004 VA examination 
report notes that flexion of the right knee was to 130 
degrees.  The VA treatment records dated from 1997 to 2007 do 
not establish more limited flexion of the right knee.  A May 
1997 VA treatment record indicates that the veteran had full 
range of motion.  Private treatment records by Dr. B.H. dated 
from September 2006 to December 2006 show that the veteran 
had good motion in the right knee.  In order for a disability 
evaluation in excess of 10 percent to be assigned under 
Diagnostic Code 5260, flexion must be limited to 30 degrees 
or less.  Thus, the Board concludes that a rating in excess 
of 10 percent is not warranted under Diagnostic Code 5260.  
38 C.F.R. § 4.71a, Diagnostic Code 5260. 

The record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 10 
percent for the right knee disability under Diagnostic Code 
5261.  The medical evidence demonstrates that extension of 
the right knee was normal.  See the VA examination reports 
dated in April 2000 and October 2004 and the VA treatment 
records dated from 1997 to 2006.  In order for a disability 
evaluation in excess of 10 percent to be assigned under 
Diagnostic Code 5261, extension must be limited to 15 degrees 
or more.  Thus, the Board concludes that a rating in excess 
of 10 percent is not warranted under Diagnostic Code 5261.  
38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  

The Board finds that the 10 percent rating currently assigned 
to the service-connected right knee disability contemplates 
functional loss due to pain.  Pain was considered when the 
range of motion testing was performed.  The April 2000 VA 
examination report indicates that the range of motion for the 
right knee was zero degrees to 92 degrees and the motion 
stopped when the pain began.  The examiner stated that there 
was objective evidence of painful motion.  The examiner 
indicated that pain was present and the description of pain 
on the function and movement of the right knee was evidenced 
by the range of motion of the right knee, which was a 
limitation to 92 degrees on flexion.  The October 2004 VA 
examination report indicates that the range of motion of the 
right knee was zero degrees to 130 degrees.  The examiner 
opined that the veteran had moderate pain with minimal loss 
of function due to the pain.  

Treatment records show that the veteran had consistent 
complaints of pain in the right knee since 1997 and he took 
medication and underwent injections in the right knee for 
pain management.  The evidence of record shows that the 
medication and injections helped the veteran regain function 
and motion in the knee.  VA treatment records dated in 1999 
indicate that the veteran underwent steroid injections in the 
right knee.  A June 1999 treatment records indicates that the 
injection helped the veteran to regain a good level of 
function for one month.  A September 1999 treatment record 
notes that the veteran still had complaints of pain in the 
knee and he had minimal relief from Tylenol but he was okay 
overall.  An April 2001 VA treatment record notes that the 
Celebrex was helping with the degenerative joint disease of 
the knees.  A June 2003 VA treatment record notes that the 
veteran had chronic pain due to degenerative joint disease 
and he was stable on narcotics.  An April 2004 treatment 
record indicates that the degenerative joint disease was 
uncontrolled on Percocet and a Duragesic patch was 
prescribed.  An August 2005 VA treatment record indicates 
that the veteran had chronic knee pain and he was stable on 
Fentanyl and Percocet.  

Treatment records from Dr. B.H. dated in 2006 and 2007 show 
that the veteran underwent Supartz injections in his right 
knee.  The treatment records dated in 2006 indicate that the 
veteran had good motion in the right knee and the veteran was 
doing well.  In a January 2007 treatment record, Dr. B.H. 
noted that the Supartz injections helped and the veteran was 
feeling better.  Dr. B.H. noted that the veteran had some 
pain but it was less frequent although it was just as bad 
when it did occur.  The Board concludes that there is no 
objective evidence of additional limitation of motion (less 
than 92 degrees of flexion due to pain).  The veteran's 
current 10 percent rating takes into consideration and 
incorporates the functional loss due to pain, including pain 
during flare-ups.  The veteran has noncompensable limitation 
of motion in the right knee and the 10 percent rating 
assigned is for functional loss in the right knee including 
due to pain.  The right knee disability has not been shown to 
produce functional impairment that would warrant a rating 
higher than 10 percent.  See DeLuca; supra.

There is no evidence of additional limitation of flexion or 
extension of the right knee due to weakness, fatigability, 
incoordination, or lack of endurance.  The April 2000 VA 
examination report indicates that the examiner noted that the 
veteran had impairment in the right knee.  The examiner noted 
that there was weakness, slight abnormal movement and 
guarding on movement.  There was no evidence of edema, 
redness, heat, locking, loose motion, crepitance, or 
deformity.  The examiner indicated that there was 
fatigability and weakness, but he was unable to state if 
there was additional limitation of motion due to use on 
exacerbation.  The examiner did report that on flare-ups when 
using stairs, the veteran experienced an additional 10 
percent functional impairment.  The October 2004 VA 
examination report indicates that the veteran reported having 
weakness and severe pain with excessive walking.  The VA 
examiner opined that the knee disability caused minimal 
functional loss.  Regarding the veteran's limp, there is no 
medical evidence which attributes the limp to the knee 
disability.  Further, the medical evidence noted above shows 
that the knee disability caused only slight abnormal 
movement.  The veteran's current 10 percent rating takes into 
consideration and incorporates the minimal functional loss 
due to weakness, fatigability, incoordination, or lack of 
endurance, including during flare-ups.  The right knee 
disability has not been shown to produce functional 
impairment that would warrant a rating higher than 10 
percent.  See DeLuca; supra.  Despite the complaints of 
weakness, fatigability, incoordination, and lack of 
endurance, including during excessive walking or walking on 
stairs, the veteran continues to have almost full range of 
motion of the right knee, with flexion from 92 degrees to 130 
degrees.  The Board finds that the additional 10 percent of 
functional loss in the knee when using stairs does not 
warrant a rating in excess of 10 percent because the current 
10 rating assigned to the knee contemplates this functional 
loss.    

Based on the objective medical evidence of record, there is 
no basis for the assignment of additional disability due to 
pain, weakness, fatigability, weakness, or incoordination, 
and the Board finds that the assignment of additional 
disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not 
warranted.

The Board has considered the other diagnostic codes pertinent 
to rating a knee disability.  There is no evidence of 
ankylosis of the right knee.  Therefore, Diagnostic Code 5256 
is not for application.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5256.  

There is no evidence of semilunar, dislocated cartilage with 
frequent episodes of locking or effusion.  The x-ray reports 
and MRI reports do not disclose semilunar or dislocated 
cartilage.  See the October 2006 MRI report, the October 2004 
MRI report, and the September 2000 MRI report.  There is no 
evidence of effusion.  See the VA treatment records dated in 
1997, the treatment records by Dr. B.H. dated in 2006 and 
2007, and the VA examination reports dated in April 2000 and 
October 2004.  The veteran has had complaints of the right 
knee giving out in 1997, 1999, and 2000.  However, there were 
no objective findings of the right knee giving out upon VA 
examination in April 2000 and October 2004.  The April 2000 
VA examination report indicates that there was no evidence of 
loose motion or locking.  Thus, a higher rating is not 
warranted under Diagnostic Code 5258.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

A rating in excess of 10 percent is not available under 
Diagnostic Code 5259.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5259.  

The Board notes that a separate 10 percent evaluation is 
assigned for lateral patellar subluxation and instability of 
the right knee under VAOPGCPREC 23-97, in addition to the 10 
percent evaluation assigned under Diagnostic Codes 5010-5260.  

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent for the 
lateral patellar subluxation and instability of the right 
knee under Diagnostic Code 5257.  There is no competent 
evidence of moderate impairment or instability of the right 
knee.  The medical evidence of record shows that the right 
knee impairment is slight.  The April 2000 VA examination 
report indicates that there was slight abnormal motion and 
guarding with movement on examination.  The examiner 
indicated that the instability was slight.  Upon examination 
in October 2004, there was no instability of the right knee 
upon examination.  The VA treatment records and private 
medical records do not show any objective evidence of 
moderate instability or subluxation.  Thus, a higher rating 
for the right knee lateral patellar subluxation and 
instability is not warranted under Diagnostic Code 5257.  

The diagnostic code under which instability is rated, 
38 C.F.R. § 4.71, Diagnostic Code 5257, is not predicated on 
loss of range of motion, and therefore, §§ 4.40, 4.45, and 
4.59 with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

A separate 10 percent evaluation is not warranted under 
VAOPGCPREC 9-2004 for the limitation of extension due to the 
arthritis of the right knee.  As noted above, there was full 
extension of the right knee.  Thus, the Board concludes that 
a separate compensable rating is not warranted under 
Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

The Board finds that a staged rating is not warranted in this 
case.  The Board has examined the record and finds that 10 
percent evaluations are warranted for the service-connected 
right knee arthritis and right knee lateral patellar 
subluxation and instability since January 26, 1998, the date 
of the increased rating claim.  As discussed in detail above, 
there is no evidence that the veteran's service-connected 
right knee disability has met the criteria for a higher 
rating at any time since January 26, 1998.  The disability 
has remained essentially constant over the entire period.  
Accordingly, a staged rating under Fenderson is not 
warranted. 

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability evaluation in excess of 10 
percent for the right knee arthritis and in excess of 10 
percent for right knee lateral patellar subluxation and 
instability is not warranted.  The preponderance of the 
evidence is against the claim, and the claim is denied.  



Entitlement to disability evaluations in excess of 10 percent 
for degenerative joint disease and overuse syndrome of the 
left knee. 

Service connection for overuse syndrome of the left knee was 
granted in September 1992.  In an October 2000 rating 
decision, a separate 10 percent rating was assigned to the 
degenerative joint disease of the left knee from January 26, 
1998.  

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent for the 
service-connected degenerative joint disease of the left knee 
under Diagnostic Codes 5010 and 5260.  

The record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 10 
percent for the left knee degenerative joint disease under 
Diagnostic Code 5260, limitation of flexion of the leg.  The 
medical evidence demonstrates that upon VA examination in 
April 2000, flexion of the left knee was to 114 degrees.  A 
February 2001 VA orthopedic clinic record indicates that 
flexion of the left knee was to 120 degrees.  An October 2004 
VA examination report notes that flexion of the left knee was 
to 130 degrees.  The VA treatment records dated from 1997 to 
2007 do not establish more limited flexion of the left knee.  
A May 1997 VA treatment record indicates that the veteran had 
full range of motion.  In order for a disability evaluation 
in excess of 10 percent to be assigned under Diagnostic Code 
5260, flexion must be limited to 30 degrees or less.  Thus, 
the Board concludes that a rating in excess of 10 percent is 
not warranted under Diagnostic Code 5260.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260. 

The record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 10 
percent for the left knee disability under Diagnostic Code 
5261.  The medical evidence demonstrates that extension of 
the left knee was normal.  See the VA examination reports 
dated in April 2000 and October 2004 and the VA treatment 
records dated from 1997 to 2006.  In order for a disability 
evaluation in excess of 10 percent to be assigned under 
Diagnostic Code 5261, extension must be limited to 15 degrees 
or more.  Thus, the Board concludes that a rating in excess 
of 10 percent is not warranted under Diagnostic Code 5261.  
38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  

The Board finds that the 10 percent rating currently assigned 
to the service-connected left knee disability contemplates 
functional loss due to pain.  Pain was considered when the 
range of motion testing was performed.  The April 2000 VA 
examination report indicates that the range of motion for the 
left knee was zero degrees to 114 degrees and the motion 
stopped when the pain began.  The examiner stated that there 
was objective evidence of painful motion and the description 
of pain on the function and movement of the knee was 
evidenced by the range of motion of the left knee, which was 
a limitation to 114 degrees on flexion.  The October 2004 VA 
examination report indicates that the range of motion of the 
left knee was zero degrees to 130 degrees.  The examiner 
opined that the veteran had moderate pain with minimal loss 
of function due to the pain.  Treatment records show that the 
veteran had consistent complaints of pain in the knees since 
1997 and he took medication and underwent injections in the 
left knee for pain management.  The Board concludes that 
there is no objective evidence of additional limitation of 
motion less than 114 degrees of flexion due to pain.  The 
veteran's current 10 percent rating takes into consideration 
and incorporates the functional loss due to pain, including 
pain during flare-ups or walking on stairs.  The left knee 
disability has not been shown to produce functional 
impairment that would warrant a rating higher than 10 
percent.  See DeLuca; supra.

There is no evidence of additional limitation of flexion or 
extension of the left knee due to weakness, fatigability, 
incoordination, or lack of endurance.  The April 2000 VA 
examination report indicates that the examiner noted that the 
veteran had impairment in the left knee.  The examiner also 
noted that there was weakness and slight abnormal movement 
and guarding on movement.  There was no evidence of edema, 
redness, heat, locking, loose motion, or deformity.  The 
examiner indicated that there was fatigability and weakness, 
but he was unable to state if there was additional limitation 
of motion due to use on exacerbation.  The examiner did 
report that on flare-ups when using stairs, the veteran 
experienced an additional 10 percent functional impairment.  
The October 2004 VA examination report indicates that the 
veteran reported having weakness and severe pain with 
excessive walking.  The VA examiner opined that the knee 
disability caused minimal functional loss.    

The veteran's current 10 percent rating takes into 
consideration and incorporates the minimal functional loss 
due to weakness, fatigability, incoordination, or lack of 
endurance, including during flare-ups.  The left knee 
disability has not been shown to produce functional 
impairment that would warrant a rating higher than 10 
percent.  See DeLuca; supra.  Despite the complaints of 
weakness, fatigability, incoordination, and lack of 
endurance, including during excessive walking or walking on 
stairs, the veteran continues to have almost full range of 
motion of the left knee, with flexion from 114 degrees to 130 
degrees.  The Board finds that the additional 10 percent of 
functional loss in the knee when using stairs does not 
warrant a rating in excess of 10 percent because the current 
10 rating assigned to the knee contemplates this functional 
loss.  Regarding the veteran's limp, there is no medical 
evidence which attributes the limp to the knee disability.  
Further, the medical evidence noted above shows that the knee 
disability caused only slight abnormal movement.   

Based on the objective medical evidence of record, there is 
no basis for the assignment of additional disability due to 
pain, weakness, fatigability, weakness, or incoordination, 
and the Board finds that the assignment of additional 
disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not 
warranted.

The Board has considered the other diagnostic codes pertinent 
to rating a knee disability.  There is no evidence of 
ankylosis of the left knee.  Therefore, Diagnostic Code 5256 
is not for application.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5256.  

There is no evidence of semilunar, dislocated cartilage with 
frequent episodes of locking or effusion.  The x-ray reports 
and MRI reports do not disclose semilunar or dislocated 
cartilage.  See the October 2004 x-ray report.  There is no 
evidence of effusion.  See the VA treatment records dated in 
1997, the treatment records by Dr. B.H. dated in 2006 and 
2007, and the VA examination reports dated in April 2000 and 
October 2004.  The veteran has had complaints of the knee 
giving out in 1997, 1999, and 2000.  However, there were no 
objective findings of the left knee giving out upon VA 
examination in April 2000 and October 2004.  The April 2000 
VA examination report indicates that there was no evidence of 
loose motion or locking.  Thus, a higher rating is not 
warranted under Diagnostic Code 5258.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

A rating in excess of 10 percent is not available under 
Diagnostic Code 5259.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5259.  

The Board notes that a separate 10 percent evaluation is 
assigned for the overuse syndrome of the left knee, in 
addition to the 10 percent evaluation assigned under 
Diagnostic Codes 5010-5260.  See VAOPGCPREC 23-97.

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent for the 
overuse syndrome of the left knee under Diagnostic Code 5257.  
There is no competent evidence of moderate impairment or 
instability of the left knee.  The medical evidence of record 
shows that the left knee impairment is slight.  The April 
2000 VA examination report indicates that there was slight 
abnormal motion and guarding with movement on examination.  
The examiner indicated that the instability was slight.  Upon 
examination in October 2004, there was no instability of the 
left knee.  The VA treatment records and private medical 
records do not show any objective evidence of moderate 
instability or subluxation.  Thus, a higher rating for the 
overuse syndrome of the left knee is not warranted under 
Diagnostic Code 5257.  

The diagnostic code under which instability is rated, 
38 C.F.R. § 4.71, Diagnostic Code 5257, is not predicated on 
loss of range of motion, and therefore, §§ 4.40, 4.45, and 
4.59 with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

A separate 10 percent evaluation is not warranted under 
VAOPGCPREC 9-2004 for the limitation of extension due to the 
arthritis of the left knee.  As noted above, there was full 
extension of the left knee.  Thus, the Board concludes that a 
separate compensable rating is not warranted under Diagnostic 
Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board finds that a staged rating is not warranted in this 
case.  The Board has examined the record and finds that 10 
percent evaluations are warranted for the service-connected 
degenerative joint disease of the left knee and overuse 
syndrome of the left knee since January 26, 1998, the date of 
the increased rating claim.  As discussed in detail above, 
there is no evidence that the veteran's service-connected 
left knee disability has met the criteria for a higher rating 
at any time since January 26, 1998.  It appears from the 
medical evidence that the disability has remained essentially 
constant over the entire period.  Accordingly, a staged 
rating under Fenderson is not warranted. 

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability evaluation in excess of 10 
percent for the degenerative joint disease of the left knee 
and in excess of 10 percent for overuse syndrome of the left 
knee is not warranted.  The preponderance of the evidence is 
against the claim, and the claim is denied.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in July 2004.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate the claim for increased ratings, as 
well as what information and evidence must be provided by the 
claimant and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).    

Regarding the Dingess notice, elements (1), (2), and (3) are 
not at issue.  Regarding elements (4) and (5) (degree of 
disability and effective date), the veteran was provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal in a March 2006 letter.  

Notwithstanding the belated VCAA notice, the Board determines 
that the RO cured this defect by providing complete VCAA 
notice together with readjudication of the claim, as 
demonstrated by the March 2006 supplemental statement of the 
case.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
a statement of the case to cure timing of notification 
defect).  The veteran thus was not prejudiced by any defect 
in timing, as "the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, 19 Vet. App. at 128.  

The veteran was provided with content-complying notice in 
July 2004.  After the VCAA notice was provided, the veteran 
had over one year to respond to the notice and submit 
additional evidence in support of his claims before the 
claims were readjudicated in the March 2006 supplemental 
statement of the case.  In March 2006, in response to the 
March 2006 Dingess letter, the veteran informed VA that he 
did not have anything else to submit.  The Board also points 
out that the veteran has not alleged any prejudice.  The 
Board finds that the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  The Board notes that this appeal has been pending 
since 1998 and the veteran has actual knowledge of the 
evidence or information he needed to submit to substantiate 
the claim for an increased rating for the knee disabilities.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal.      

The Board notes that the claims were not readjudicated 
following the March 2006 Dingess notice.  Notwithstanding 
this belated Dingess notice and the lack of readjudication of 
the claims after the March 2006 letter, the Board determines 
that the veteran is not prejudiced because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  After the March 2006 letter, the 
veteran had over two years to respond to the notice and 
submit evidence in support of his claims to the RO before the 
appeal was transferred to the Board.  The Board notes that 
this appeal has been pending since 1998 and the veteran also 
had actual knowledge of the evidence or information he needed 
to submit to substantiate the claim for an increased rating 
for the knee disabilities.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal.      

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for an increased rating, 
and the duty to assist requirements have been satisfied.  All 
available service medical records were obtained.  VA 
treatment records from the Birmingham VA medical facility 
dated from 1997 to 2006 are associated with the record.  The 
veteran submitted private treatment records from Drs. T.D., 
R.F., and B.H.  There is no identified relevant evidence that 
has not been accounted for.  The veteran was afforded VA 
examinations in April 2000 and October 2004 to determine the 
nature and severity of the service-connected left and right 
knee disabilities.     

Regarding the veteran's VA examinations, the Board 
acknowledges that the veteran has submitted additional 
medical reports associated with his knee disabilities since 
October 2004.  However, there is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disabilities 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that claims be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The April 2000 
and October 2004 VA examination reports in conjunction with 
the veteran's current treatment reports provide thorough and 
adequate clinical findings upon which to base a decision.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for the service-connected right knee arthritis is not 
warranted.  The appeal is denied.  

Entitlement to a disability evaluation in excess of 10 
percent for the service-connected right knee lateral patellar 
subluxation and instability is not warranted.  The appeal is 
denied.  

Entitlement to a disability evaluation in excess of 10 
percent for the service-connected left knee degenerative 
joint disease is not warranted.  The appeal is denied.  

Entitlement to a disability evaluation in excess of 10 
percent for the service-connected left knee overuse syndrome 
is not warranted.  The appeal is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


